Citation Nr: 1027205	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for damage to the right upper extremity due to 
VA right shoulder surgery on July 17, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to 
February 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2010, the Veteran testified at a hearing before the 
Board, a transcript of which is of record.


FINDINGS OF FACT

1.  On July 17, 2007, the Veteran underwent right shoulder 
surgery at the VA Medical Center (VAMC) in Manchester, New 
Hampshire, with her informed consent.

2.  The Veteran developed damage to her right upper extremity as 
a result of the July 17, 2007, surgery.

3.  The Veteran's additional disability as a result of the July 
17, 2007, surgery was reasonably foreseeable.

4.  The competent medical evidence does not reflect any 
qualifying additional disability as a result of the July 17, 
2007, surgery that was a result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA health care providers who performed the 
surgery.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 
for damage to the right upper extremity have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.361, 17.32 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a September 2007 notice letter, the RO notified the 
Veteran of the information and evidence needed to substantiate 
her claim under the provisions of 38 U.S.C.A. § 1151.  The letter 
also provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the September 2007 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letter asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding her claimed disability.  Consequently, a remand of the 
issue on appeal for further notification of how to substantiate 
the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Centers (VAMCs) in St. Petersburg, 
Florida, and Manchester, New Hampshire.  At her April 2010 
hearing, the Veteran stated that she has received treatment from 
only these two facilities.  The records pertinent to the VA 
surgery in question have been associated with the claims file.

Additionally, in October 2007, a VA medical opinion was obtained 
in connection with the claim, the report of which is of record.  
That opinion report contains sufficient evidence by which to 
decide the claim regarding whether any additional right upper 
extremity disability was a result of negligence or similar 
instance of fault on VA's part in conjunction with the July 17, 
2007, right shoulder surgery.  A physician reviewed the evidence 
in the claims file and considered the Veteran's theory of VA 
negligence.  Thus, the Board finds that the October 2007 VA 
opinion report satisfies the duty to assist with respect to 
obtaining an adequate medical opinion concerning the claim on 
appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Significantly, the Veteran has not otherwise alleged that there 
are any outstanding medical records probative of her claim on 
appeal that need to be obtained.  In October 2007, the Veteran 
indicated that she did not have any additional information or 
evidence to support her claim.  At her hearing, the Veteran 
indicated that no other medical opinion evidence exists as to the 
negligence aspect of the claim.  Thus, VA has properly assisted 
the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that she has additional disability as a 
result of VA right shoulder surgery.  Specifically, she states 
that her right upper extremity was damaged after right shoulder 
surgery was performed on July 17, 2007, at the Manchester VAMC.  
The Veteran maintains that there was negligence on the part of VA 
in the performance of the surgery that caused numbness, pain, and 
loss of feeling throughout her right arm and hand that is likely 
to be permanent.  The Veteran also states that she was not 
advised of this outcome from surgery and that her surgeon 
guaranteed that she would not have anything to worry about.  
Thus, the Veteran contends that compensation benefits under 
38 U.S.C.A. § 1151 are warranted.  The claim was received by the 
RO in September 2007.


As is the case here, with respect to claims filed on or after 
October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), 
38 U.S.C.A. § 1151 provides in pertinent part that compensation 
shall be awarded for a qualifying additional disability in the 
same manner as if such additional disability was service 
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not the 
result of the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.361(a) (2009).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or compensated 
work therapy program upon which the claim is based is compared to 
his or her condition after such care, treatment, examination, 
services, or program has been completed.  Each body part or 
system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).  Additional 
disability caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability, it must be 
shown that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability and (i) 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or (ii) that VA 
furnished the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, the 
veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Finally, the determination of whether the proximate cause of a 
veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32 (2009), Informed Consent, a 
section under the heading of Protection of Patient Rights, are 
extensive.  In particular, under 38 C.F.R. § 17.32(b), all 
patient care furnished under title 38 U.S.C. shall be carried out 
only with the full and informed consent of the patient or, in 
appropriate cases, a representative thereof.  In order to give 
informed consent, the patient must have decision-making capacity 
and be able to communicate decisions concerning health care.  If 
the patient lacks decision-making capacity or has been declared 
incompetent, consent must be obtained from the patient's 
surrogate.  Practitioners may provide necessary medical care in 
emergency situations without the patient's or surrogate's express 
consent when immediate medical care is necessary to preserve life 
or prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the practitioner 
determines that the patient has no surrogate or that waiting to 
obtain consent from the patient's surrogate would increase the 
hazard to the life or health of the patient or others.  In such 
circumstances, consent is implied.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner who has 
primary responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain in 
language understandable to the patient or surrogate, the nature 
of the proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or side 
effects; reasonable and available alternatives; and anticipated 
results if nothing is done.  The patient or surrogate must be 
given the opportunity to ask questions, to indicate comprehension 
of the information provided, and to grant permission freely 
without coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  The 
patient or surrogate may withhold or revoke his or her consent at 
any time.  38 C.F.R. § 17.32(c).  Finally, the consent form will 
be witnessed, will be filed in the patient's medical records, and 
will be valid for a period of 60 calendar days.  38 C.F.R. § 
17.32(d).

A review of the evidence of record reveals that the Veteran was 
seen at the Manchester VAMC on July 17, 2007, for elective right 
shoulder surgery.  The preoperative diagnosis was a rotator cuff 
tear of the right shoulder.  The Veteran had injured her right 
shoulder while playing golf approximately six months earlier 
resulting in a rotator cuff tear.  The surgery was scheduled for 
management of the problem.  

The operation consisted of:  a glenohumeral arthroscopy of the 
right shoulder with debridement of partial tear of the biceps 
tendon and subscapularis tear; arthroscopic acromioplasty; and 
open rotator cuff repair.  General anesthesia was administered.  
A July 17, 2007, operation report details the procedures 
performed by T.M., M.D., and that the Veteran was transferred 
from the operating room in satisfactory condition.  Postoperative 
diagnoses affecting the right shoulder included partial tear of 
the biceps tendon, partial tear of the subscapularis tendon, and 
supraspinatus rotator cuff tear.

In August and September 2007, the Veteran was seen for follow-up 
evaluations and therapy at the Manchester VAMC.  Although the 
right shoulder itself was feeling well, the Veteran reported that 
she was experiencing pain, numbness, and weakness throughout the 
right upper extremity.  She stated that she was unable to perform 
her work as a cake decorator as a result of the symptoms.  An 
electromyogram (EMG) in August 2008 revealed abnormal results 
suggestive of right ulnar and radial neuropathy.  Abnormal 
neurological evaluations were noted and the Veteran was diagnosed 
with right rotator cuff repair with postoperative ulnar 
neuropathy.

A November 2007 record from the Bay Pines VAMC reflects that the 
Veteran's neurologic findings were probably the result of the 
rotator cuff surgery.  In January 2008, Dr. T.M., who performed 
the July 17, 2007, operation, gave the opinion that the Veteran 
sustained a functional disability in her right hand secondary to 
the surgical procedure.  Dr. T.M. hoped that the neurologic 
symptoms would improve, but that the Veteran was currently 
disabled from returning to her type of work and she did have a 
permanent impairment.

In March 2008, a MRI was administered in order to rule out a 
brachial plexus injury.  The report indicated that there was no 
suggestion of acute traumatic injury of the brachial plexus.  In 
June 2008, Dr. T.M. noted that the right shoulder symptoms that 
were addressed in the July 17, 2007, surgery had completely 
resolved, but the Veteran continued to have problems with 
persistent right arm pain, numbness, and weakness.

In October 2007, a VA physician, T.S., was asked to provide a 
medical opinion in connection with the claim.  Dr. T.S. reviewed 
the evidence in claims file.  In reviewing the medical records 
pertaining to the July 17, 2007, surgery, Dr. T.S. stated that it 
appeared that everything was done appropriately.  Dr. T.S. noted 
that, unfortunately, the Veteran did not have a successful 
surgery and had residual problems in her right hand and arm.  Dr. 
T.S. stated that this was just a bad outcome as everything was 
done appropriately in his view.  Dr. T.S. could find no evidence 
of negligence, carelessness, etc., by VA.  Although appropriate 
care was performed, a bad result occurred according to Dr. T.S.

In consideration of the evidence of record, the evidence 
establishes that the Veteran had additional disability after she 
underwent right shoulder surgery at the Manchester VAMC on July 
17, 2007.  VA treatment records associated with the file prior to 
this claim do not reflect that the Veteran had any previous 
problems with her right upper extremity.  The evidence shows 
that, after the right shoulder surgery, she began to experience 
pain, numbness, and weakness in the right arm and hand.  VA 
treatment providers, the surgeon Dr. T.M., and Dr. T.S. all 
linked the additional right upper extremity disability to the 
right should surgery.  Thus, the Board finds that the Veteran had 
additional disability after the surgery that was performed by VA 
on July 17, 2007, not resulting from her own willful misconduct 
and the VA surgery caused the additional disability.  Even though 
additional disability has been established, the disability must 
have been the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA or an event not reasonably foreseeable in order for 
the section 1151 claim to be substantiated.  These are the 
salient questions with respect to the claim on appeal.

With respect to the degree of care provided by VA, Dr. T.S. 
provided a probative medical opinion on the matter.  Dr. T.S. 
reviewed the evidence in the claims file, including the records 
pertaining to the July 17, 2007, surgery, and he did not identify 
any negligence, carelessness, etc.  Moreover, he found that 
everything was done appropriately.  Dr. T.S. indicated that the 
additional disability was just an unfortunate outcome.  The Board 
finds Dr. T.S.'s opinion that there was no negligence, 
carelessness, etc. on the part of VA to be persuasive as it was 
provided after reviewing the relevant evidence contained in the 
claims file and the opinion has support in the record.  None of 
the medical professionals that have treated the Veteran, or have 
reviewed the matter, has identified any negligence on the part of 
VA that led to the additional right upper extremity disability.  
Additionally, the Veteran has not pointed to any aspect of the 
surgery that was negligent, and she stated at the hearing that 
she is not aware of any physician who has provided a medical 
opinion indicating that VA was negligent.  Thus, the Veteran's 
contention that VA negligence caused the additional disability to 
the right upper extremity is not supported by the competent 
medical evidence of record.  Moreover, the Veteran does not 
possess the requisite medical expertise necessary to provide a 
probative opinion on the issue of medical negligence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Additional 
disability resulting from VA surgery, in and of itself, is not 
sufficient to substantiate a claim under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.361(d)(1).  Unfortunately, as indicated by Dr. 
T.S., bad results can occur from surgeries that are intended to 
assist a patient even without the existence of negligence.

As noted previously, in regards to a reasonably foreseeable 
event, the regulation provides that, in determining whether an 
event was reasonably foreseeable, VA will consider whether the 
risk of that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).  In this case, the signed consent form for the 
July 17, 2007, right shoulder surgery has been associated with 
the claims file.  A documented and signed consent form, rather 
than oral consent, was appropriate given that the surgery 
required anesthesia.  See 38 C.F.R. § 17.32(d)(1)(ii).  Included 
in the section labeled "known risks of this procedure," were:  
nerve injury; temporary or permanent numbness/weakness of the 
extremity; and less than complete recovery of normal functions or 
pain relief.  Thus, the very type of additional disability to the 
right upper extremity that the Veteran incurred was listed in the 
consent form.  Thus, the Board finds that the additional 
disability was reasonably foreseeable as it was a risk that was 
disclosed in connection with the informed consent that the 
Veteran signed.

As indicated by the signed consent form, the evidence does not 
reflect that the July 17, 2007, surgery was performed without the 
Veteran's informed consent.  Above her signature, the form 
states, in part, that someone has explained the procedure, how it 
could help her, and things that could go wrong.  The form states 
that the Veteran had an opportunity to read the consent form and 
that she chose to have the procedure.  Given that signature 
consent is required and was given for surgeries such as this one, 
the Board does not find that any oral assurances that the Veteran 
claims were provided by the surgeon to be probative.  The record 
reflects that the informed consent procedures were followed in 
connection with the right shoulder surgery.  See 38 C.F.R. 
§ 17.32.

In sum, the criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for damage to the right upper extremity have not been met.  
The Board is cognizant of the unfortunate and unwanted additional 
disability that resulted from a surgery that was intended to 
benefit the Veteran.  However, the Board is bound by the laws and 
regulations concerning the matter, and, for the foregoing 
reasons, the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for damage to the right upper extremity due to 
VA right shoulder surgery on July 17, 2007, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


